                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION - CINCINNATI

DENISE THURMOND,                                  Case No. l:19-cv-955

                    Plaintiff,                    Judge Matthew W. McFarland

              V.

FORD MOTOR COMPANY,

                     Defendant.



ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 28)

       The Court has reviewed the Report and Recommendation of United States

Magistrate Judge Stephanie K. Bowman (Doc. 28), to whom this case is referred

pursuant to 28 U.S.C. § 636(b). Noting that no objections have been filed and the time

for filing such objections under Fed. R. Civ. P. 72(b) has expired, the Court hereby

ADOPTS said Report and Recommendations in its entirety. Accordingly, Defendant's

Motion to Dismiss for Failure to Prosecute (Doc. 23) is hereby DENIED.

      IT IS SO ORDERED.
                                                UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF OHIO


                                            By:J,{�¥�
                                              JUDGE MATTHEW W. McFARLAND
